Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-136559 EXOPACK HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 76-0678893 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3070 Southport Rd., Spartanburg, SC (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (864) 596-7140 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates is zero. The registrant is a privately held corporation. As of September 30, 2008, one share of the registrants common stock was outstanding. EXOPACK HOLDING CORP. TABLE OF CONTENTS FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2008 (unaudited) and 2007 (unaudited) 2 Consolidated Statement of Stockholders Equity for the nine months ended September 30, 2008 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 (unaudited) and 2007 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 5. Other Information 32 Item 6. Exhibits 32 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands of dollars, except for share and per share data) September 30, December 31, (unaudi ted) Assets Current assets Cash $ 1,614 $ 1,308 Trade accounts receivable (net of allowance for uncollectibleaccounts of $2,050 and $1,666 for 2008 and 2007, respectively) 84,338 78,870 Income taxes receivable 340 382 Other receivables 3,198 4,367 Inventories 103,901 95,621 Deferred income taxes 4,264 4,751 Prepaid expenses and other current assets 3,824 3,680 Total current assets 201,479 188,979 Property, plant, and equipment, net 180,195 186,393 Deferred financing costs, net 7,126 8,283 Intangible assets, net 68,157 68,925 Goodwill 64,540 65,509 Other assets 1,242 1,020 Total assets $ 522,739 $ 519,109 Liabilities and Stockholder's Equity Current liabilities Revolving credit facility and current portion of long-term debt $ 88,439 $ 70,927 Accounts payable 72,194 72,191 Accrued liabilities 34,561 39,660 Income taxes payable 787 278 Total current liabilities 195,981 183,056 Long-term liabilities Long-term debt, less current portion 220,095 220,130 Deferred income taxes 41,295 43,241 Other liabilities 6,227 7,674 Total long-term liabilities 267,617 271,045 Commitments and contingencies Stockholder's equity Preferred stock, par value, $0.001 per share - 100,000 shares authorized, no shares issued and outstanding at September 30, 2008 and December 31, 2007 - - Common stock, par value, $0.001 per share - 2,900,000 shares authorized, 1 share issued and outstanding at September 30, 2008 and December 31, 2007 - - Additional paid-in capital 72,664 72,195 Accumulated other comprehensive income, net 2,157 4,417 Accumulated deficit (15,680 ) (11,604 ) Total stockholder's equity 59,141 65,008 Total liabilities and stockholder's equity $ 522,739 $ 519,109 The accompanying notes are an integral part of these consolidated financial statements. 1 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands of dollars) Three Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30,2007 Net sales $ 194,699 $ 168,318 $ 593,651 $ 491,934 Cost of sales 176,082 151,871 532,565 436,026 Gross margin 18,617 16,447 61,086 55,908 Selling, general and administrative expenses 12,516 11,607 41,950 31,676 Impairment of intangible asset - - - 1,304 Operating income 6,101 4,840 19,136 22,928 Other expenses (income) Interest expense 7,702 7,308 23,313 21,178 Other expense, net 1,473 126 460 351 Net other expenses 9,175 7,434 23,773 21,529 (Loss) income before income taxes (3,074 ) (2,594 ) (4,637 ) 1,399 (Benefit from) provision for income taxes (588 ) (568 ) (561 ) 867 Net (loss) income $ (2,486 ) $ (2,026 ) $ (4,076 ) $ 532 The accompanying notes are an integral part of these consolidated financial statements. 2 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY (unaudited) (in thousands of dollars, except share data) Accumulated Additional Other Common Stock Paid -in Comprehensive Accumulated Shares Amount Capital Income (Loss) Deficit Total Balances at December 31, 2007 1 $ - $ 72,195 $ 4,417 $ (11,604 ) $ 65,008 Stock compensation expense - - 469 - - 469 Net loss - (4,076 ) (4,076 ) Translation adjustment - - - (2,260 ) - (2,260 ) Balances at September 30, 2008 1 $ - $ 72,664 $ 2,157 $ (15,680 ) $ 59,141 The accompanying notes are an integral part of these consolidated financial statements. 3 EXOPACK HOLDING CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands of dollars) Nine Months Nine Months Ended Ended September 30, 2008 September 30, 2007 Cash flows from operating activities Net (loss) income $ (4,076 ) $ 532 Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities Depreciation and amortization 17,593 13,242 Deferred income tax (benefit) provision (1,378 ) 720 Impairment of intangible asset - 1,304 Stock compensation expense 469 135 Recovery of bad debts (135 ) (105 ) Loss on sales and disposition of property, plant and equipment 892 684 Changes in operating assets and liabilities(net of operating assets and liabilities acquired for 2007): Trade accounts receivable (6,500 ) (736 ) Inventories (9,314 ) 5,233 Prepaid expenses, other receivables and other assets 15 (1,180 ) Accounts payable and accrued other liabilities (1,842 ) (10,121 ) Income tax receivable/payable 601 4,028 Net cash (used in) provided by operating activities (3,675 ) 13,736 Cash flows from investing activities Purchases of property, plant and equipment, including capitalized software (14,214 ) (17,454 ) Proceeds from sales of property, plant and equipment 422 327 Acquisition of EPF and EAC (389 ) (33,283 ) Net cash used in investing activities (14,181 ) (50,410 ) Cash flows from financing activities Repayment of subordinated term loans (99 ) (52 ) Borrowings under revolving credit facility 713,649 625,934 Repayments of revolving credit facility (695,656 ) (588,263 ) Deferred financing costs paid (110 ) (184 ) Repayments of capital lease obligation - (2 ) Net cash provided by financing activities 17,784 37,433 Effect of exchange rate changes on cash 378 274 Increase in cash 306 1,033 Cash Beginning of period 1,308 485 End of period $ 1,614 $ 1,518 Non-cash investing activity- Increase in obligation to former shareholders of Exopack (Note 4) $ - $ 175 These accompanying notes are an integral part of these consolidated financial statements. 4 Exopack Holding Corp. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) 1. Organization, Acquisitions and Basis of Presentation Exopack Holding Corp. and subsidiaries (the Company) was formed in the fall of 2005 through the acquisition and consolidation of three flexible packaging businesses, including Exopack Holding Corporation (Exopack), Cello-Foil Products, Inc. (Cello-Foil), and The Packaging Group (TPG). The three businesses were merged in October 2005 (hereinafter referred to as the Merger) and are wholly-owned by Exopack Key Holdings, LLC, which is a wholly-owned subsidiary of CPG Finance, Inc. (CPG), an affiliate of Sun Capital Partners, Inc. (Sun Capital). The company operates 18 manufacturing facilities located throughout the United States, and in the United Kingdom and Canada. Twelve manufacturing facilities are in the plastic packaging and films segment, of which the Company leases six (including two foreign manufacturing facilities in Ontario, Canada and one in North Wales, United Kingdom) and owns the remaining six facilities. The Company owns and operates six manufacturing facilities in the paper packaging segment. EEF Acquisition On August 6, 2007, the Company acquired for a total purchase price of approximately $33.6 million (including acquisition costs of approximately $1.4 million) 100% of the membership interests of InteliCoat Technologies Image Products Matthews, LLC and 100% of the outstanding shares of its affiliate, InteliCoat Technologies EF Holdco, Ltd. (collectively, Electronic and Engineered Films Business or EEF), and also acquired certain assets and assumed certain liabilities of other EEF entities (the EEF Acquisition). The Company financed the EEF Acquisition primarily through borrowings under its senior credit facility (see Note 5). EEF, through its parent companies prior to the EEF Acquisition, was previously controlled by an affiliate of Sun Capital. The Company subsequently renamed this acquired EEF business Exopack Advanced Coatings (EAC). Third party net sales related to EEF were approximately $19.0 million and $56.7 million for the three and nine months ended September 30, 2008, respectively, and were approximately $10.3 million for the three and nine months ended September 30, 2007. The net acquisition cost of $33.6 million has been accounted for under the purchase method of accounting reflecting the provisions of SFAS Nos. 141 and 142 and includes the following allocations: EEF (in thousands of dollars) Acquisition Assets acquired: Trade accounts receivable $ 10,242 Inventories 5,383 Other current assets 1,036 Property, plant and equipment 18,535 Goodwill 2,911 Intangible assets 4,023 Total assets acquired 42,130 Liabilities assumed: Accounts payable (4,069 ) Accrued liabilities (1,913 ) Short term deferred tax liability (119 ) Current portion- long term debt (111 ) Long term deferred tax liability (2,010 ) Other noncurrent liabilities (300 ) Total liabilities assumed (8,522 ) Net acquisition cost $ 33,608 The preliminary net acquisition cost of $33.4 million was increased during the fourth quarter of 2007 by approximately $0.3 million. 5 Liqui-Box Acquisition On November 28, 2007 the Company acquired for the total purchase price of approximately $15.7 million (including acquisition costs of approximately $1.7 million) certain assets and assumed certain liabilities of DuPont Liquid Packaging Systems performance films business segment (Liqui-Box), including its Whitby, Ontario, Canada operating facility (the Liqui-Box Acquisition). During the nine months ended September 30, 2008, the Company received $0.6 million for the net working capital adjustment due from the seller. This exceeded our original estimate by approximately $0.2 million, which resulted in a reduction to the originally estimated purchase price by approximately $0.2 million. The Company financed the Liqui-Box Acquisition primarily through borrowings under its senior credit facility (see Note 5). Prior to the Liqui-Box Acquisition, the Company used Liqui-Box as a vendor for one of its Canadian facilities. The Company subsequently renamed this acquired Liqui-Box business Exopack Performance Films (EPF). Third party net sales related to EPF were approximately $15.8 million and $49.2 million for the three and nine months ended September 30, 2008, respectively. The net acquisition cost of $15.7 million has been accounted for under the purchase method of accounting reflecting the provisions of SFAS No. 141 and includes the following allocations: Liqui -B ox (in thousands of dollars) Acquisition Assets acquired: Inventories $ 5,149 Prepaid expenses 35 Property, plant and equipment 11,438 Total assets acquired 16,622 Liability assumed: Accrued Vacation (941 ) Net acquisition cost $ 15,681 The above-described acquisitions that were completed in 2007 were not material to our results of operations and financial position and, accordingly, unaudited pro-forma financial information is omitted from these consolidated financial statements. Basis of Presentation The unaudited consolidated financial statements for the three and nine months ended September 30, 2008 include the results of operations of the Company, reflecting Exopack, Cello-Foil, TPG, EAC and EPF operations. The unaudited consolidated financial statements for the three and nine months ended September 30, 2007 include the results of operations of the Company, reflecting Exopack, Cello-Foil, and TPG, as well as EACs operation, since its acquisition on August 6, 2007. The accompanying unaudited consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from this report. It is managements opinion, however, that all material adjustments (consisting only of normal recurring adjustments, unless otherwise noted) have been made which are necessary for a fair statement of the Companys financial position, results of operations and cash flows. The results for the interim periods are not necessarily indicative of the results to be expected for any other interim period or for the fiscal year. The consolidated balance sheet at December 31, 2007 has been derived from the audited financial statements at that date but does not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These unaudited financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Companys Annual Report on Form 10-K for the fiscal year ended December 31, 2007. 2. Recent Accounting Pronouncements In May 2008, the Financial Accounting Standards Board (the FASB) issued Statement of Financial Accounting Standards (FAS) No. 162, The Hierarchy of Generally Accepted Accounting Principles, which identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles 6 ("GAAP") in the United States (the GAAP hierarchy). This statement is effective 60 days following the SECs approval of the Public Company Accounting Oversight Board amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles. The Company is currently evaluating the impact of adopting FAS No. 162 on its consolidated financial position and results of operations. In April 2008, the FASB issued FSP No. FAS 142-3, Determination of the Useful Life of Intangible Assets (FSP FAS 142-3), which amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under Statement of Financial Accounting Standards (FAS) No. 142, Goodwill and Other Intangible Assets . This FSP is effective for fiscal years beginning after December 15, 2008. The Company is currently evaluating the impact of adopting FAS No. 142-3 on its consolidated financial position and results of operations. In December 2007, the FASB issued FAS No. 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (FAS No. 160), which amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. The standard will become effective for the Company on January 1, 2009. In December 2007, the FASB issued FAS No. 141 (Revised 2007), Business Combinations (FAS 141 (R)), which establishes principles and requirements for how an acquirer in a business combination recognizes and measures in its financial statements, the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree. The statement also provides guidance for recognizing and measuring the goodwill acquired in the business combination and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of business combinations. FAS 141(R) is effective on a prospective basis for financial statements issued for fiscal years beginning after December 15, 2008. Accordingly, any business combination the Company enters into after December 31, 2008 will be subject to this new standard. The FASB issued FAS No. 157, Fair Value Measurements , which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. FAS No. 157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances, and was effective for the Company on January 1, 2008. The Companys adoption of the standard did not have a material effect on its consolidated financial position and results of operations. In early 2008, the FASB issued Staff Position (FSP) FAS157-2, which delays by one year, the effective date of FAS No. 157 for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis. The Company is continuing to evaluate the impact the standard will have on the determination of fair value related to non-financial assets and non-financial liabilities in years after 2008. Effective January 1, 2008, the Company adopted FASB FAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities, which permits an entity to measure certain financial assets and financial liabilities at fair value. The objective of FAS No. 159 is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different attributes, without having to apply complex hedge accounting provisions. Under FAS No. 159, entities that elect the fair value option (by instrument) will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option election is irrevocable, unless a new election date occurs. FAS No. 159 establishes presentation and disclosure requirements to help financial statement users understand the effect of the entitys election on its earnings, but does not eliminate disclosure requirements of other accounting standards. Assets and liabilities that are measured at fair value must be displayed on the face of the balance sheet. The Company chose not to elect the fair value option for its financial assets and liabilities at January 1, 2008. Therefore, the adoption of FAS No. 159 has no impact on the Companys consolidated financial statements. 7 3. Inventories The Companys inventories are stated at the lower of cost or market with cost determined using the first-in, first-out method. Inventories are summarized as follows: September 30, December 31, (in thousands of dollars) Raw materials and supplies $ 41,337 $ 44,589 Work in progress 12,749 11,475 Finished goods 49,815 39,557 Total inventories $ 103,901 $ 95,621 4. Goodwill and Other Intangible Assets Goodwill represents the excess of cost over net assets acquired in connection with the acquisitions of Cello-Foil and Exopack in 2005, as well as the acquisition of EAC in 2007, and totaled approximately $64.5 million and $65.5 million at September 30, 2008 and December 31, 2007, respectively. During the nine months ended September 30, 2008, the Company reduced goodwill related to the EEF Acquisition by approximately $890,000 as a result of the finalization of the valuation of definite-lived intangibles and by approximately $80,000 as a result of foreign currency translation. Of the goodwill totaling approximately $64.5 million at September 30, 2008, approximately $33.5 million and $31.0 million has been assigned to the paper packaging and plastic packaging and films segments, respectively. See Note 12 for further information regarding the Companys segments. Goodwill of approximately $2.0 million, related to the Companys Matthews, NC facility, is deductible for income tax purposes. The remaining $62.5 million of goodwill is not deductible for income tax purposes. The terms of the Exopack acquisition agreement required the Company to set aside in an escrow account for the benefit of the former stockholders of Exopack, income taxes which may be refundable to the Company based on Exopacks taxable results in 2005 prior to the Exopack acquisition. During the nine months ended September 30, 2007, the Company received approximately $4.0 million in income tax refunds and paid approximately $5.4 million to the former stockholders of Exopack under the terms of the acquisition agreement. In addition, the Company recorded approximately $0.2 million to increase the estimated liability payable to the former stockholders of Exopack with a corresponding increase to deferred tax assets during the nine months ended September 30, 2007. At September 30, 2008, the Company had approximately $0.9 million of estimated remaining obligation to the former stockholders of Exopack reflected in accrued liabilities on the accompanying consolidated balance sheet. The terms of the 2005 Cello-Foil acquisition required the Company to pay the former stockholders of Cello-Foil for the tax benefit of certain tax loss carryforwards generated prior to the Cello-Foil Acquisition. The Company paid approximately $388,000 to the former stockholders of Cello-Foil during the nine months ended September 30, 2008 in accordance with the terms of the acquisition agreement. The $388,000 obligation was reflected in Accrued Liabilities in the accompanying consolidated balance sheet at December 31, 2007. In addition, a portion of the Cello-Foil purchase price ($3.0 million) was held back in order to cover any indemnification amounts or claims to be paid by the buyer and this amount was paid to the former Cello-Foil stockholders in July 2007. 8 The Companys other intangible assets are summarized as follows: September 30, December 31, (in thousands of dollars) Intangible assets Definite-lived intangible assets: Customer lists (amortized over 10-15 years) $ 17,170 $ 16,221 Patents (amortized over 2-15 years) 4,262 4,232 Trademarks and tradenames (amortized over 15 years) 1,215 1,322 22,647 21,775 Accumulated amortization (5,490 ) (3,850 ) Definite-lived intangible assets 17,157 17,925 Indefinite-lived intangible assets - trademarks and tradenames 51,000 51,000 Net intangible assets $ 68,157 $ 68,925 During the nine months ended September 30, 2007, the Company determined that it would no longer use the Cello-Foil trademark and trade name in conducting its operations and began the process of phasing out the use of the trademark and trade name. In accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, the Company determined that the Cello-Foil trademark and trade name was fully impaired as a result of its phase-out and recorded a charge of approximately $1.3 million during the nine months ended September 30, 2007. This charge is reflected as an impairment of intangible asset in the accompanying consolidated statements of operations and as a reduction of the plastic packaging and films segment operating income in Note 12. Amortization expense for definite-lived intangible assets for the three months ended September 30, 2008 and 2007 was approximately $557,000 and $467,000, respectively, and for the nine months ended September 30, 2008 and 2007 was approximately $1.6 million and $1.3 million, respectively. During the three and nine months ended September 30, 2008, the Company recorded an additional $40,000 of amortization expense to one paper packaging segment patent no longer being utilized. Estimated future annual amortization for definite-lived customer lists, patents and trademarks and trade names is approximately $523,000 for the remainder of 2008 and approximately $2.0 million per year for the years 2009 through 2012. 5. Financing Arrangements Issuance of Senior Notes On January 31, 2006, the Company completed an unregistered private offering of $220.0 million aggregate principal amount of 11.25% senior notes due 2014 (the Private Placement Notes). In January 2007, the Company completed an exchange offer whereby new notes registered under the Securities Act of 1933 (the Notes) were issued in exchange for the Private Placement Notes. Interest on the Notes is payable semi-annually in arrears on February 1 and August 1 with the first such payment made by the Company on July 31, 2006. The Notes mature on February 1, 2014, unless previously redeemed, and the Company will not be required to make any mandatory redemption or sinking fund payment prior to maturity except in connection with a change in ownership or in the event of a sale of certain assets. Prior to February 1, 2009, the Company may redeem up to 35.0% of the aggregate principal amount of the Notes with the net proceeds of one or more qualified equity offerings at a redemption price equal to 111.25% of the principal amount, plus accrued and unpaid interest to the date of redemption. In addition, at any time prior to February 1, 2010, the Company has the option to redeem all or a portion of the Notes at a redemption price equal to 100.0% of the principal amount of the Notes redeemed plus a make-whole premium and accrued and unpaid interest to the date of redemption. At any time on or after February 1, 2010, the Company may redeem all or a portion of the Notes at a redemption price equal to 100.0% of the principal amount of the Notes, plus a premium declining ratably to par (as defined in the indenture governing the Notes), plus accrued and unpaid interest to the date of redemption. The Company and all of its domestic restricted subsidiaries have fully and unconditionally guaranteed the Notes, which guarantees are fully secured by the assets of such guarantors. (See Note 13 for consolidating financial information required by Rule 3-10 of Regulation S-X). The Notes place certain restrictions on the Company including, but not limited to, the Companys ability to incur additional indebtedness, incur liens, pay dividends, make investments, consummate certain asset sales, enter into certain transactions with affiliates, merge or consolidate with any other person or sell or otherwise dispose of the assets of the Company and its subsidiaries. 9 Senior Credit Facility On January 31, 2006, the Company entered into a senior secured revolving credit facility with a syndicate of financial institutions. On August 6, 2007, the Company amended this facility to provide for an increase in the maximum credit facility to $75.0 million, which includes a Canadian dollar sub-facility available to our Canadian subsidiaries for up to $15.0 million (or the Canadian dollar equivalent). A reserve is established in the U.S. for the U.S. dollar equivalent of amounts outstanding under the Canadian sub-facility. On October 31, 2007, the Company amended this facility to provide for an increase in the maximum credit facility to $110.0 million and amended certain borrowing base limitations (the Senior Credit Facility). The Senior Credit Facility also provides the Companys domestic and Canadian subsidiaries with letter of credit sub-facilities. Availability under the Senior Credit Facility is subject to borrowing base limitations for both the U.S. and the Canadian subsidiaries, as defined in the loan agreement. The Senior Credit Facility matures on January 31, 2011. Under the terms of our lock box arrangement, remittances automatically reduce the revolving debt outstanding on a daily basis and therefore our Senior Credit Facility is classified as a current liability on the accompanying consolidated balance sheets. At September 30, 2008, approximately $88.4 million was outstanding and approximately $17.8 million was available for borrowings under the Senior Credit Facility. Interest on the Senior Credit Facility will accrue on amounts outstanding under the U.S. facility at a variable annual rate equal to the U.S. Index Rate (as defined in the loan agreement) plus 0.5% or, upon the Companys prior notice, at an annual rate equal to LIBOR plus 1.5% . Interest will accrue on amounts outstanding under the Canadian facility at a variable annual rate equal to the Canadian Index Rate (as defined in the loan agreement) plus 0.5% or, upon the Companys prior notice, at an annual rate equal to the BA Rate (as defined in the loan agreement) plus 1.5% . The weighted average interest rate on borrowings outstanding under the Senior Credit Facility at September 30, 2008 was approximately 4.1% . The Senior Credit Facility also includes unused facility and letter-of-credit fees which are reflected in interest expense in the accompanying consolidated statements of operations. The Senior Credit Facility is collateralized by substantially all of the Companys tangible and intangible property (other than real property and equipment). In addition, all of the Companys equity interests in its domestic subsidiaries and a portion of the equity interests in its foreign subsidiaries are pledged to collateralize the Senior Credit Facility. The Senior Credit Facility places certain restrictions on the Company including, but not limited to, the Companys ability to incur additional indebtedness, incur liens, pay dividends, make investments, consummate certain asset sales, enter into certain transactions with affiliates, merge or consolidate with any other person or sell or otherwise dispose of the assets of the Company and its subsidiaries. At September 30, 2008, the Company was in compliance with these restrictions. At September 30, 2008, there were outstanding letters of credit of approximately $3.8 million under the Senior Credit Facility. Subordinated Term Loans On August 3, 2006, the Company entered into a subordinated term loan agreement with respect to a loan in the amount of approximately $238,000 and requiring monthly payments of principal and interest of approximately $4,000 for a five-year period. The Company has determined interest on the loan using the lenders annual implicit rate of 2.0% . The loan is collateralized by certain machinery and equipment of the Company. At September 30, 2008, approximately $141,000 is outstanding under this agreement. In conjunction with the EEF Acquisition, the Company acquired a subordinated term loan. The remaining principal balance of this subordinated term loan was paid off during the three months ended September 30, 2008. 6. Stock Option Plan In December 2005, CPGs Board of Directors approved the establishment of the 2005 Stock Option Plan of CPG Finance, Inc. (the 2005 Stock Option Plan), in which officers and certain key employees of the Company are able to participate, and reserved 100,000 shares of CPGs non-voting common shares for the 2005 Stock Option Plan. Under the 2005 Stock Option Plan, options have a term of no longer than ten years and vest ratably over a five year period. Compensation expense, related to options issued subsequent to FAS 123(R) adoption, is recorded ratably over the vesting period of five years. Under the 2005 Stock Option Plan, the
